Citation Nr: 0415335	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of an injury of the right foot, to include a chip fracture of 
the first metatarsal.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, in relevant part, determined that 
new and material evidence to reopen the claim for service 
connection for injury of the right foot had not been 
submitted.  The veteran has timely perfected an appeal of 
this determination to the Board.  

Initially, the RO denied service connection for a fracture of 
the right foot in October 1968.  The veteran did not appeal 
the determination.  The decision became final.  In a May 1972 
rating decision, the RO denied service connection for an 
injury of the right foot and for a fracture of the right 
foot.  The veteran did not appeal this decision.  The 
decision became final.  

In his March 2003 notice of disagreement, the veteran 
indicated that his claim was for a fractured right foot.  
After a review of the record, the Board has characterized the 
issue as stated on the cover page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has residuals of an 
injury of the right foot, to include a chip fracture of the 
first metatarsal, that was incurred in service.  

In a September 2003 statement, the veteran indicated that he 
had been treated at the Bath, New York, VA Medical Center 
(VAMC) in 2002 and 2003.  These treatment reports are not of 
record.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain treatment reports from the above 
VAMC for the years 2002 and 2003, and associate them with the 
claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file treatment reports 
from the Bath, New York, VAMC for 2002 
and 2003.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for residuals of an 
injury of the right foot, to include a 
chip fracture of the first metatarsal.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




